Citation Nr: 0724359	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-20 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder, 
to include paranoid schizophrenia, a bipolar disorder and a 
personality disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1971 to 
May 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  Based on the history of this case and 
the veteran's contentions, the issue on appeal is as noted on 
the title page.  

The veteran testified at a personal hearing the undersigned 
Veterans Law Judge at the RO in March 2007, and a transcript 
of the hearing has been added to the record.  

In an August 1977 rating decision, the RO denied service 
connection for a personality disorder; the veteran was 
notified of this action later in August 1977 and did not 
timely appeal.  A January 1978 rating decision denied 
reopening of the claim of service connection for a nervous 
condition; the veteran was notified of this action in 
February 1978 and did not timely appeal.  

The veteran next attempt to reopen his claim for service 
connection for a psychiatric disability was denied by rating 
decision in February 1979, and the veteran was notified in 
March 1979.  He did not timely appeal.  His attempt to reopen 
his claim of service connection for a psychiatric disorder in 
October 1982 was denied by rating decision in February 1984.  
The veteran was notified later in February 1984, and he did 
not timely appeal.  

The veteran tried to reopen his claim for service connection 
for a psychiatric disorder in April 2004, which was denied by 
rating decision in August 2004.  His appeal was considered 
timely received.  The April 2006 Statement of the Case denied 
the claim on a de novo basis without discussing new and 
material evidence.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim for service connection for a 
psychiatric disorder, such is not binding on the Board, and 
the Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  

Consequently, the Board will address the question of whether 
new and material evidence has been received, furnishing an 
explanation as to its reasons and bases for such a decision.  

The now reopened claim of service connection for a 
psychiatric disorder, to include paranoid schizophrenia, a 
bipolar disorder, and a personality disorder, is being 
remanded to the AOJ via the Appeals Management Center in 
Washington, DC.  



FINDING OF FACT

The additional evidence received since February 1984 includes 
material that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, to 
include paranoid schizophrenia, a bipolar disorder and a 
personality disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001); 38 C.F.R. § 20.1103 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that although the veteran was not 
informed of the requirements needed to reopen a claim based 
on new and material evidence, this is harmless error in light 
of the Board's action below.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the development 
of his claim for service connection for a psychiatric 
disorder, to include paranoid schizophrenia, a bipolar 
disorder and a personality disorder, is not triggered unless 
and until a claim is reopened.  See 38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented, will be evaluated in the context of 
the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist 
the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his current request 
to reopen his claim after August 2001, the current version 
of the law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

Factual Background

The veteran's original claim of service connection for a 
psychiatric disorder was denied by the RO in August 1977 on 
the basis that the veteran's personality disorder was a 
constitutional or developmental disorder and not an acquired 
disorder for which service connection can be granted.  
Service connection for a psychiatric disorder continued to be 
denied by rating decisions in January 1978, February 1979, 
and February1984 because no new and material evidence 
warranting reopening had been received.  

Previously Considered Evidence

The relevant evidence on file at the time of the February 
1984 rating decision consisted of the veteran's service 
medical records, a July 1977 VA Medical Certificate and 
History report, a VA hospital report dated in January and 
February 1979, and VA treatment records dated from August 
1982 to December 1983.  

Evidence Received Since February 1984 

The evidence received since February 1984 consists of VA 
treatment records dated in March and April 2004 and a 
transcript of the March 2007 personal hearing.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The veteran's claim of service connection for a 
psychiatric disorder was originally denied because the 
diagnosis in service was that of a personality disorder, 
which is considered a development disability rather than 
an acquired disorder for which service connection can be 
granted.  See 38 C.F.R. § 3.303(c).  Subsequent rating 
decisions continued to deny reopening of the claim because 
of a lack of new and material evidence.  Consequently, 
there would need to be evidence that the veteran currently 
has an acquired psychiatric disability that could be 
related to service.  

The evidence received since February 1984 consists of VA 
treatment records in March and April 2004 that contain a 
diagnosis of paranoid schizophrenia.  

These 2004 treatment records are new and material evidence 
with respect to the issue of service connection for a 
psychiatric disorder.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration, and it raises a reasonable 
possibility of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia, a bipolar disorder, and a personality 
disorder, is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, to 
include paranoid schizophrenia, a bipolar disorder, and a 
personality disorder, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of service connection 
for a psychiatric disorder, to include paranoid 
schizophrenia, a bipolar disorder and a personality disorder.  

While the evidence on file is sufficient for reopening the 
claim, it does not contain a nexus opinion with supporting 
rationale to determine whether the veteran has a current 
acquired psychiatric disability that was incurred in or 
aggravated by his active military service, as is now called 
for by VCAA.  

The Board also notes that the veteran testified at his March 
2007 hearing that he has been receiving Social Security 
Administration (SSA) disability benefits for approximately 30 
years.  However, there is no SSA award decision, or 
supporting records, on file. 

Case law well establishes that once on notice of SSA records 
pertinent to an appellant's disability status, VA must obtain 
them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, after the actions requested below are completed, 
the claim for service connection for a psychiatric disorder, 
to include paranoid schizophrenia, a bipolar disorder, and a 
personality disorder, should be considered by the RO on a de 
novo basis prior to any further action by the Board.  Curry 
v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
psychiatric disability since April 2004, 
the date of the most recent evidence on 
file.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ should attempt to obtain, 
and associate with the claims file, a 
copy of the SSA award decision, decided 
in approximately 1977, including the 
medical evidence relied upon by SSA in 
support of the decision.  Note that 
under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."

3.  After the above has been completed, 
the AOJ should arrange for a VA 
examination of the veteran to determine 
the nature and likely etiology of any 
current psychiatric disorder.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not that any current 
innocently acquired psychiatric disorder 
had its clinical onset during the 
veteran's military service.  The complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the AOJ must adjudicate 
the veteran's claim of service connection 
for a psychiatric disorder, to include 
paranoid schizophrenia, a bipolar 
disorder and a personality disorder, 
based on all of the evidence on file.  If 
the benefit sought on appeal remains 
denied, the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


